USCA4 Appeal: 22-1078      Doc: 17        Filed: 05/04/2022    Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 22-1078


        MICHAEL WAYNE BRIDGETT,

                            Plaintiff - Appellant,

                     and

        KENNETH FITCH; PHYLIS REINARD; DEBORAH HEIM; MARY FRYE;
        DEBORAH MONROE; ALAN RIVKIN; HOWARD KILIAN; DEBORAH
        GARLITZ; MARK HENRY,

                            Plaintiffs,

                     v.

        STATE OF MARYLAND; GOVERNOR LARRY HOGAN; SECRETARY
        DAVID R. BRINKLEY; STATE TREASURER NANCY KOPP, Chairman of the
        SRPS Board of Trustees c/o Office of the Attorney General; STATE
        COMPTROLLER PETER FRANCHOT, Vice Chair of SRPS Board of Trustees c/o
        Office of Attorney General; SRPS BOARD OF TRUSTEES PENSION SYSTEM,
        c/o Office of Attorney General,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Peter J. Messitte, Senior District Judge. (1:18-cv-02817-PJM)


        Submitted: April 28, 2022                                           Decided: May 4, 2022


        Before WYNN and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.
USCA4 Appeal: 22-1078      Doc: 17         Filed: 05/04/2022    Pg: 2 of 3




        Dismissed by unpublished per curiam opinion.


        Michael Wayne Bridgett, Appellant Pro Se. Adam Dean Snyder, Assistant Attorney
        General, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
        Maryland, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1078         Doc: 17        Filed: 05/04/2022   Pg: 3 of 3




        PER CURIAM:

               Michael Wayne Bridgett seeks to appeal the district court’s order granting in part

        and denying in part Defendants’ motion to dismiss in this multi-party civil action regarding

        prescription drug benefits for Maryland retirees. This court may exercise jurisdiction only

        over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

        U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

        545-46 (1949). The order Bridgett seeks to appeal is neither a final order nor an appealable

        interlocutory or collateral order.     Accordingly, we dismiss the appeal for lack of

        jurisdiction. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                      3